Name: Council Regulation (EC) No 1404/96 of 15 July 1996 amending Regulation (EEC) No 1973/92 establishing a financial instrument for the environment (Life)
 Type: Regulation
 Subject Matter: environmental policy;  cooperation policy;  EU finance;  information and information processing;  economic policy
 Date Published: nan

 20 . 7 . 96 EN Official Journal of the European Communities No L 181/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1404/96 of 15 July 1996 amending Regulation (EEC) No 1973/92 establishing a financial instrument for the environment (Life) Whereas preparatory actions should concern the promo ­ tion of joint transnational action, cooperation and know-how transfer, between government bodies (local, regional or national) and/or non-government bodies and/or socio-economic factors; Whereas the additional protocols to the Europe agree ­ ments between the European Communities and their Member States, of the one part, and certain central and eastern European countries, of the other part, provide for the participation of those countries in Community programmes, in particular in the field of the environment; Whereas, given that the abovementioned central and eastern European countries should themselves meet the costs involved by their participation , the Community may decide, if appropriate for specific cases and in conformity with the rules applicable to the general budget of the European Communities and the relevant Association Agreements, on a supplement to the national contribution of the country concerned; Whereas for third countries bordering on the Mediterra ­ nean and the Baltic Sea other than the central and eastern European countries which have signed Association Agree ­ ments with the European Community, there is a need to implement technical assistance activities and demonstra ­ tion activities; Whereas a financial reference amount within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Regulation for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 130s(l ) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the Economic and Social Committee (2), Having regard to the opinion of the Committee of the Regions (3), Acting in accordance with the procedure laid down in Article 189c of the Treaty (4), Whereas the financial instrument for the environment, Life, is being implemented in phases; whereas the first phase ends on 31 December 1995; Whereas the first paragraph of Article 14 of Regulation (EEC) No 1973/92 0 provides that the Commission should make proposals for any adjustments to be made with a view to improvements to be brought forward for continuing the action beyond the first phase; Whereas, given the positive contribution of Life to the attainment of the objectives of Community policy on the environment, a second phase for a period of four years ending on 31 December 1999 should be set in motion; Whereas the experience gained with Life during the first phase has highlighted the need to concentrate efforts by specifying more clearly the areas of activity able to benefit from Community financial aid, to improve the manage ­ ment procedures and to define more clearly the selection and evaluation criteria for these activities; Whereas the efficiency and transparency of the applica ­ tion procedures for Life and of the procedures for the information of the public and potential beneficiaries should be improved; HAS ADOPTED THIS REGULATION:(') OJ No C 184, 18 . 7. 1995, p. 12. 0 OJ No C 18, 22. 2. 1996. (3) OJ No C 100, 2. 4. 1996. (4) Opinion of the European Parliament of 17 November 1995 (OJ No C 323, 4. 12. 1 995), common position of the Council of 18 December 1995 (OJ No C 134, 6. 5. 1996, p. 1 ) and de ­ cision of the European Parliament of 5 June 1996 (OJ No C 181 , 24. 6. 1996). 0 OJ No L 206, 22. 7. 1992, p. 1 . Article 1 Regulation (EEC) No 1973/92 is hereby amended as follows: No L 181 /2 EN Official Journal of the European Communities 20 . 7. 96 central and eastern Europe which have signed Association Agreements with the European Community: (a) technical assistance in the establishment of the administrative structures needed in the envi ­ ronmental sector and in the development of environmental policy and action programmes; (b) conservation or restoration , from the point of view of nature protection , of significant habi ­ tats of threatened species of flora and fauna; (c) demonstration actions to promote sustainable development; 3. accompanying measures needed to monitor, evaluate or promote the actions undertaken during the first stage and under points 1 and 2 and dis ­ semination of information on the experience and the results obtained of such actions. 1 . Articles 1 and 2 shall be replaced by the following: 'Article 1 A financial instrument for the environment, here ­ inafter referred to as "Life", is hereby established. The general objective of Life shall be to contribute to the development and, if appropriate, implementation, of Community environment policy and legislation . Article 2 The areas of activity eligible for financial support from Life are: 1 . in the Community: (a) nature conservation actions: actions as defined in Article 1 (a) of Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (*) needed to implement Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (**) and Directive 92/43/EEC and, in particular, the Natura 2000 European Network; (b) other actions designed to implement Com ­ munity environment policy and legislation : (i) innovative and demonstration actions designed to promote sustainable develop ­ ment in industrial activities; (ii) demonstration, promotion and technical assistance actions for local authorities in order to encourage the integration of envi ­ ronmental consideration in land use deve ­ lopment and planning with a view to promoting a sustainable development; (iii) preparatory actions designed to contribute to implementing Community environ ­ ment policy and legislation, particularly:  protection and rational management of coastal areas, of rivers which flow into coastal areas, their possible wetlands and the sustainable management of those areas and rivers,  reduction of waste, in particular toxic and hazardous waste,  protection of water resources and water management, including waste or con ­ taminated water treatment, 0 OJ No L 206, 22. 7 . 1992, p. 7. (**) OJ No L 103, 25. 4. 1979, p. 1 . Directive as last amended by Directive 94/24/EC (OJ No L 164, 30 . 6 . 1994, p. 9).' 2. Article 3 shall be deleted. 3 . Articles 7 and 8 shall be replaced by the following: Article 7 1 . Life shall be implemented in phases. The second phase shall start on 1 January 1996 and shall end on 31 December 1999 . The financial reference amount for the implementa ­ tion of the second phase for the period 1996 to 1999 shall be ECU 450 million . The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective . 2. For the subsequent periods of implementation of Life, the reference amount shall fall within the Community financial framework in force . 3. On the basis of a report to be forwarded by the Commission before 30 September 1997 the Council will, before 31 December 1997, examine the reference amount with a view possibly to revising it, in accordance with the procedures laid down in the Treaty, within the framework of the financial pers ­ pective and taking into account applications received. Article 8 1 . The amount of resources to be allocated to each of the areas of activity referred to in Article 2 shall be as follows: (a) 46 % for actions undertaken under Article 2, point 1 (a);  air pollution, acidification, tropospherxc ozone; 2. in third countries bordering on the Mediterranean and the Baltic Sea other than the countries of 20. 7 . 96 I EN 1 Official Journal of the European Communities No L 181 /3 (b) 46 % for actions undertaken under Article 2, point 1 (b), of which a maximum of 1 2 % may be allocated to actions undertaken under Article 2, point 1 (b) (iii); (c) 5 % for actions undertaken under Article 2, point 2; (d) 3 % for actions undertaken under Article 2, point 3 . expressions of interest and applications submitted by third countries shall be submitted to the Member States by the Commission . Upon request, it shall put the original documents at the Member States' disposal to be consulted. 5. Actions provided for in Article 2, point 1 (a) and their flanking measures shall be subject to the proce ­ dure set out in Article 21 of Directive 92/43/EEC; other Life actions shall be approved in accordance with the procedure provided for in Article 13 of this Regulation . The Commission shall inform the committees mentioned in Article 21 of Directive 92/43/EEC and Article 13 of this Regulation of the application of criteria and priorities defined in Article 9a. The actions approved shall give rise :  for actions to be undertaken in the Community, to an outline decision from the Commission addressed to the Member States concerning proposals which have been accepted and to indi ­ vidual decisions addressed to the beneficiaries concerning specific actions,  for actions to be undertaken in third countries, to a contract or an agreement setting out the rights and obligations of the partners, as drawn up with the beneficiaries responsible for implementation of the said actions. 6. The amount of financial assistance, financial procedures and controls, as well as all the technical conditions necessary for giving the assistance shall be determined on the basis of the nature and form of the approved action and shall be laid down either in the Commission decision or in the contract or agree ­ ment concluded with the beneficiaries.' 5. The following Articles shall be inserted: 'Article 9a 1 . The actions being proposed and referred to in Article 2 shall comply with the provisions of the Treaty and Community legislation and shall meet the following criteria: (a) general criteria for actions in the European Community:  the actions shall be of Community interest, making a significant contribution to the implementation of Community environment policy and legislation,  they shall be carried out by technically and financially sound participants,  they shall be feasible in terms of the technical proposals, management (timing, budget) and value for money, 2. The rate of Community financial support for the actions referred to in Article 2, point 1 and point 2 (b) and (c), shall be a maximum of 50 % of the eligible cost . By way of exception, this rate shall be :  a maximum 30 % of the cost for actions expected to generate significant income. In this case, benef ­ iciaries' contribution to the financing shall be at least as much as the Community support,  a maximum of 75 % of the cost of actions concerning in the European Union priority natural habitats or priority species as defined in Directive 92/43/EEC or the species of birds referred to in Directive 79/409/EEC which are in danger of extinction . 3 . The rate of Community financial support for the technical assistance actions referred to in Article 2, point 2 (a), and for the accompanying measures referred to in Article 2, point 3 , shall be a maximum of 100 % of the cost of these actions.' 4. Article 9 shall be replaced by the following: Article 9 1 . Proposals for actions to be financed shall be submitted to the Commission by the Member States. Where actions involve more than one Member State, proposals shall be submitted by the Member State in which the coordinating authority or body is based. Applications shall be submitted to the Commission before 31 January. The Commission shall decide on these applications before 31 July. 2. However, the Commission may ask any legal or natural persons established in the Community to submit applications for assistance in respect of measures of particular interest to the Community by means of a notice published in the Official Journal of the European Communities. 3 . Applications from third countries shall be submitted to the Commission by the relevant national authorities. 4. A summary of the main items and of the content of the proposals received in the framework of No L 181 /4 riNl Official Journal of the European Communities 20 . 7. 96  contribution to a multinational approach could be an additional criterion as far as this approach will be likely to have more effective results in terms of feasibility, logic and costs, in comparison with a national approach; (b) particular criteria for actions in the Community: (i) regarding nature conservation actions as defined in Article 2, point 1 (a), these shall be aimed at:  the sites proposed by a Member State under Article 4 of Directive 92/43/EEC, or,  sites classified pursuant to Article 4 of Directive 79/409/EEC, or  species mentioned in Directive 92/43/EEC, Annexes II and IV, or in Directive 79/409/EEC, Annex I; (ii) regarding industrial activity actions, these shall meet appropriate criteria from among the following:  providing solutions with a view to solving a problem which arises very often in the Community, or is of great concern to some Member States,  being technically innovative and represen ­ ting progress,  being example-setting and representing progress compared with the current situa ­ tion,  being capable of promoting widespread application of practices and technologies conducive to environmental protection,  aiming at developing and transferring know-how which can be used in identical or similar situations,  having a potential satisfactory cost-benefit ratio from an environmental point of view, (iii) regarding actions in favour of local authori ­ ties, these shall meet appropriate criteria from among the following:  providing solutions with a view to solving a problem which arises very often in the Community, or is of great concern to some Member States,  proving the innovation of the envisaged actions by means of the methodology applied,  being example-setting and representing progress compared with the current situa ­ tion,  promoting cooperation in the environ ­ ment field; (iv) regarding preparatory actions, these should be preparatory to actions of a more structural nature; (c) criteria for actions to be implemented in third countries:  presenting an interest with regard to the Community, notably its contribution to implementing regional and international guidelines and agreements,  contributing to the realization of an approach favouring sustainable development on the international, national, or regional level ,  providing solutions to environmental problems which are widespread in the region and the relevant sector,  increasing cooperation on cross-border, trans ­ national, or regional level ,  ensuring feasibility with regard to technical proposals, management (timing, budget) and value for money,  being carried out by technically and financi ­ ally sound participants. 2. Applications under Article 2, point 1 (b) (i) and (ii) not meeting the relevant particular criteria set out in paragraph 1 (b) (ii) and (iii) shall not be taken into consideration for granting Life financial support. Article 9b As regards the requests related to actions referred to in Article 2, point 1 (b) (i), (ii) and (iii), the following costs shall be considered non-eligible :  those created by the studies not specifically addressing the objective aimed at by the financed actions,  those concerning investments in heavy infrastruc ­ ture or investments of a non-innovative structural nature,  those referring to research and technological development activities,  activities already confirmed on an industrial scale .' 6 . Article 10 ( 1 ) shall be replaced by the following: ' 1 . In order to ensure the success of the actions carried out by those receiving Community financial assistance, the Commission shall take the necessary measures to:  verify that actions financed by the Community have been carried out properly, and in accordance with the provisions of this Regulation, 20 . 7. 96 EN Official Journal of the European Communities No L 181 /5 accordance with the conditions referred to in the additional protocols to the Association Agreements concerning participation in Community programmes (to be concluded or concluded) with those countries, on the basis of additional credits.' 10. Article 14 shall be replaced by the following: 'Article 14 No later than 31 December 1998, the Commission shall submit a report to the European Parliament and to the Council on the implementation of this Regula ­ tion and on the use of appropriations and shall make proposals for any adjustment to be made with a view to continuing the action beyond the second phase. The Council, in accordance with the Treaty, shall decide on the implementation of the third phase as from 1 January 2000.'  prevent and take action against irregularities,  recover sums improperly received owing to abuse or negligence.' 7. Article 11 ( 1 ) shall be replaced by the following: ' 1 . The Commission may reduce, suspend or recover the amount of financial assistance granted for an action if it finds irregularities including non-com ­ pliance with the provisions of this Regulation or if it transpires that, without Commission approval having being sought, the action has been subjected to a major change which conflicts with the nature or implementing conditions of the action .' 8 . Article 12 ( 1 ) shall be replaced by the following: * 1 . The Commission shall ensure effective monito ­ ring of the implementation of Community-financed actions, including monitoring of compliance with the provisions of this Regulation . The monitoring shall take place on the basis of reports drawn up using the procedures agreed by the Commission and the bene ­ ficiary and shall also involve sample checks.' 9 . The following Article shall be inserted : Article 13a The Life instrument shall be open to the associated central and eastern Europe countries (CEECs) in Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1996. For the Council The President D. SPRING